Citation Nr: 0944526	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  07-27 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for restless leg 
syndrome (claimed as bilateral leg condition with pain, 
cramping and fatigue), to include as due to Agent Orange 
exposure.  

2.  Entitlement to service connection for bilateral sciatica 
(claimed as bilateral leg condition with pain, cramping and 
fatigue), to include as due to Agent Orange exposure.  

3.  Entitlement to service connection for arteriosclerotic 
vessel disease with claudication of the lower extremities 
(claimed as bilateral leg condition with pain, cramping and 
fatigue), to include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to March 
1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 2006 rating decision in which the RO denied 
claims for service connection for restless leg syndrome, 
bilateral sciatica and arteriosclerotic vessel disease with 
bilateral claudication of the lower extremities.  In March 
2007 the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in July 2007 and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in August 2007. 

The Board notes that the Veteran's June 2006 claim was simply 
characterized as a claim for service connection for bilateral 
leg condition.  However, based on receipt of medical evidence 
(discussed below) revealing diagnoses of restless leg 
syndrome, bilateral sciatica and arteriosclerotic vessel 
disease with bilateral claudication of the lower extremities, 
the RO recharacterized the issues (now on appeal) as 
reflected  on the title page.  The Board finds that these are  
appropriate characterizations, as the RO broadly construed 
the Veteran's singular claim for leg disability as 
encompassing separate claims for all current leg disabilities 
reflected in the record  




FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.

2.  While the Veteran served in Vietnam during the Vietnam 
era, and is, thus, presumed to have been exposed to 
herbicides (to include Agent Orange) during service, restless 
leg syndrome, sciatica and arteriosclerotic vessel disease 
are not among the disabilities recognized by VA as 
etiologically related to herbicide exposure.

3.  Restless leg syndrome was not shown in service, or for 
many years thereafter, and there is no competent evidence or 
opinion that there exists a medical relationship between 
current restless leg syndrome and service, to include any 
Agent Orange exposure therein.

4.  Bilateral sciatica was not shown in service, or for many 
years thereafter, and there is no competent evidence or 
opinion that there exists a medical relationship between 
current bilateral sciatica and service, to include any Agent 
Orange exposure therein..

5.  Arteriosclerotic vessel disease with claudication of the 
lower extremities was not shown in service, or for many years 
thereafter, and there is no competent evidence or opinion 
that there exists a medical relationship between current  
arteriosclerotic vessel disease and service to include any 
Agent Orange exposure therein.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for restless leg 
syndrome, to include as due to Agent Orange exposure, are not 
met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).

2.  The criteria for service connection for bilateral 
sciatica, to include as due to Agent Orange exposure, are not 
met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).

3.  The criteria for service connection for arteriosclerotic 
vessel disease with claudication of the lower extremities, to 
include as due to Agent Orange exposure,  are not met.  (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim(s); (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim(s), in accordance 
with 38 C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between a Veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a July 2006 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate his claims for service 
connection for restless leg syndrome, bilateral sciatica and 
arteriosclerotic vessel disease.  This letter also informed 
the Veteran of what information and evidence must be 
submitted by the appellant and what information and evidence 
would be obtained by VA.  The October 2006 rating decision 
reflects the initial adjudication of the claim after issuance 
of this letter.  Hence, the July 2006 letter-which meets 
Pelegrini's content of notice requirements-also meets the 
VCAA's timing of notice requirement.

The Board notes that the Veteran has not been provided 
specific notice regarding VA's assignment of disability 
ratings and effective dates (in the event service connection 
is granted)..  However, the absence of such notice is not 
shown to prejudice the Veteran.  Because the Board herein 
denies each claim for service connection, no disability 
rating or effective date is being, or is to be, assigned.  
Accordingly, there is no possibility of prejudice to the 
Veteran under the notice requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA and private treatment records.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the Veteran and by his representative 
on his behalf.  

The Board finds that no additional RO action to further 
develop the record on any of the claims for restless leg 
syndrome, bilateral sciatica and arteriosclerotic vessel 
disease is warranted.  The Veteran did report that he was 
seen at the VA Medical Center (VAMC) in Mountain Home, 
Tennessee for leg problems sometime between 1975 and 1980 and 
again sometime between 2002 and 2003.  In response to this 
report, the RO, in an April 2008 letter, requested all 
available treatment records from the VAMC pertaining to the 
Veteran from these time frames.  However, in a May 2008 
letter, the VAMC informed the RO that there were no 
retrievable records for the date ranges requested.  Given 
this negative response, further efforts by the RO to attempt 
to obtain such records would be serve no useful purpose.   
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991). 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters herein decided at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006)] (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, to include that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

In this appeal, the Veteran has essentially asserted that his 
restless leg syndrome, bilateral sciatica and 
arteriosclerotic vessel disease with claudication of the 
lower extremities are due to Agent Orange exposure during his 
military service in Vietnam.  

Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides (to include Agent 
Orange) for all Veterans who served in Vietnam during the 
Vietnam Era (the period beginning on January 9, 1962, and 
ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. 
§ 3.307(a)(6)(iii).

If a Veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even if 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: amyloidosis, chloracne, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
chronic lymphocytic leukemia (CLL), Type 2 diabetes (also 
known as Type 2 diabetes mellitus or adult-onset diabetes), 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx or trachea), and soft-tissue 
carcinomas (other than osteosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  Thus, a presumption of 
service connection arises for a Vietnam Veteran (presumed 
exposed to Agent Orange) who develops one of the 
aforementioned conditions.  VA has determined that there is 
no positive association between exposure to herbicides and 
any other condition for which it has not specifically been 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
61 Fed. Reg. 5786-5789 (1996).

Considering the claims for service connection in light of the 
above, the Board finds that the criteria for service 
connection for restless leg syndrome, bilateral sciatica or  
arteriosclerotic vessel disease with claudication of the 
lower extremities, to include as due to Agent Orange 
exposure, are not met.

The Board notes, at the outset, that, as the Veteran served 
in Vietnam during the Vietnam era, he is presumed to have 
been exposed to herbicides, to include Agent Orange.  See 38 
C.F.R. § 3.307(a)(6)(iii) (2009).  However, none of the 
disabilities at issue--restless leg syndrome, sciatica, or 
arteriosclerotic vessel disease with claudication of the 
lower extremities is  among those listed in section 3.309(e) 
and recognized by VA  as etiologically related to herbicide 
exposure.  As such, there is no basis for presumpttive 
service connection for any of the disabilities under 
consideration based on such presumed exposure. 

It is noted that the presumptions are not intended to 
preclude a Veteran from establishing service connection on 
any other basis.  See, e.g., Combee v. Brown, 34 F.3d 1039, 
1044 (Fed. Cir. 1994) and Brock v. Brown, 10 Vet. App. 155, 
162-64 (1997)).  Here, however, the record presents no other 
basis for a grant of service connection for any of the 
disabilities at issue.

The Veteran's service treatment records reflect no 
complaints, findings, or diagnoses pertinent to restless leg 
syndrome, sciatica, arteriosclerosis or heart disease.  On 
his January 1968 Report of Medical History at separation, the 
Veteran indicated that he had had cramps in his legs.  
However, on his January 1968 separation examination, the 
lower extremities were found to be normal.  Hence, no chronic 
leg disability, to include the disabilities at issue, was 
shown in service.

Post service, records from Dr. Sutherland, a private treating 
physician, reflect diagnoses of arteriosclerotic vessel 
disease with severe claudication and restless leg syndrome in 
November 2001, and a diagnosis of bilateral sciatica in 
August 2002.  No earlier medical documentation of record 
reveals any indication of any of these problems.  The Board 
points out that the passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability is a factor that tends to weigh against a 
claim for service connection.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 
365 (1992).  

The Board further notes that there is no medical evidence or 
opinion currently of record that supports a finding that the 
Veteran's restless leg syndrome, bilateral sciatica or 
arteriosclerotic vessel disease with claudication of the 
lower extremities is related to service, to include presumed 
in- service herbicide exposure, and neither he nor his 
representative has presented or identified any such existing 
evidence or opinion.

In addition to the medical evidence, the Board has considered 
the assertions of the appellant, his wife and his 
representative; however, none of this evidence provides a 
basis for allowance of the claim.

The Veteran's wife has asserted that in the early 70s the 
Veteran began experiencing severe leg pain anytime that they 
would drive anywhere for more than an hour and that the 
Veteran had complained about leg problems ever since.  
Similarly, the Veteran has also asserted that he first 
complained to his doctor about his leg pain in the mid 80s 
and his doctor sent him to a podiatrist.  The Veteran further 
indicated that there was no medical record of this because 
the podiatrist only kept records for 10 years.  

The Board acknowledges that the Veteran is competent to 
report on the nature of the lower extremity symptoms he's 
experienced, along with the duration of those symptoms, and 
his wife is also competent to report her direct observations 
of the nature and duration of the symptoms experienced by the 
Veteran.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).   However, even if their 
reports are accurate, they do not establish that the Veteran 
experienced continuity of leg symptomatology from service 
until the present.  Instead, they only indicate that the 
Veteran began experiencing non-specific post-service leg 
symptomatology a few years after service (i.e. in the early 
70s).  Accordingly, as it is not established that the Veteran 
had any chronic leg disability in service (to include 
restless leg syndrome, sciatica or claudication), these 
reports of non-specific leg symptomatology beginning a few 
years after service, even if accurate, cannot serve as a 
basis for an award of service connection for any of these 
disabilities based on continuity of symptomatology.  See 
38 C.F.R. § 3.303(b), noting that when the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support a service 
connection claim.        

Further, as for any direct assertions by the Veteran, his 
wife and/or his representative concerning the existence of a 
medical relationship between current restless leg syndrome, 
bilateral sciatica and arteriosclerotic vessel disease with 
bilateral claudication and service, the Board notes that the 
matter of the etiology of these disabilities is within the 
province of trained professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As none of the above-named 
individuals is shown to be other than a layperson without 
appropriate training and expertise, none is  competent to 
render a probative (i.e., persuasive) opinion on the medical 
matter upon which each claim turns.  See, e.g., Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in regard to medical nexus have no 
probative value.  

For all the foregoing reasons, the Board finds that the 
claims for service connection for restless leg syndrome, 
bilateral sciatica and arteriosclerotic vessel disease with 
claudication of the lower extremities, must be denied.  In 
reaching the  conclusion to deny each claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent, probative evidence 
supports a finding that any of these disabilities is related 
to service, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Service connection for restless leg syndrome, to include as 
due to Agent Orange exposure, is denied.  

Service connection for bilateral sciatica, to include as due 
to Agent Orange exposure, is denied.  

Service connection for arteriosclerotic vessel disease with 
claudication of the lower extremities, to include as due to 
Agent Orange exposure, is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


